Case 2:20-cr-00003-JRG-RSP Document 187 Filed 12/08/20 Page 1 of 1 PageID #: 539




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNITED STATES OF AMERICA                         §
                                                   §
  v.                                               §   Case No. 2:20-CR-3-3 JRG-RSP
                                                   §
  ARMANDO IVAN DE LA TORRE                         §

                ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                         FINDING DEFENDANT GUILTY

        On this day, the Court considered the Findings of Fact and Recommendation of United

 States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Counts 3 and 23 of an

 indictment charging defendant with a violation of (Count 3) 21 U.S.C. ' 841(a)(1), possession with

 intent to distribute and distribution of methamphetamine; and (Count 23) 18 U.S.C. §924(c), use,

 carrying and possession of a firearm during and in furtherance of a drug trafficking crime.   Having

 conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate

 Judge recommends that the Court accept the defendant=s guilty plea. The parties waived their right
      .
 to file objections to the Findings of Fact and Recommendation. The Court is of the opinion that

 the Findings of Fact and Recommendation should be accepted.

        It is accordingly ORDERED that the Findings of Fact and Recommendation of the

 United States Magistrate Judge, filed November 18, 2020, are hereby ADOPTED.

        It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

 defendant GUILTY of Counts 3 and 23 of the indictment in the above-numbered cause.

        So ORDERED and SIGNED this 8th day of December, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
